UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7760



KENNETH M. KNIGHT, SR.,

                                            Petitioner - Appellant,

          versus


MICHAEL YORK, Superintendent    of   Albermarle
Correctional Institution,

                                             Respondent - Appellee.



Appeal from the United States District       Court for the Middle
District of North Carolina, at Durham.        James A. Beaty, Jr.,
District Judge. (CA-01-274-01-1)


Submitted:   February 5, 2002              Decided:   April 16, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth M. Knight, Sr., Appellant Pro Se. Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth M. Knight, Sr., seeks to appeal the dismissal of his

petition for writ of habeas corpus filed pursuant to 28 U.S.C.A. §

2254 (West 1994 & Supp. 2001).         The district court’s final order

was entered on July 20, 2001.          Knight filed a notice of appeal

dated October 5, 2001, well after his time for noting an appeal had

expired under Fed. R. App. P. 4(a)(1)(A).        In this document Knight

claimed he did not receive notice of entry of final judgment until

September 24, 2001.      Even if the notice of appeal were considered

as a motion for extension of time under Fed. R. App. P. 4(a)(6),

cf. Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir. 1983), it was

filed more than seven days after the date Knight claims to have

received notice of the district court’s order and is, therefore,

untimely.     See Fed. R. App. P. 4(a)(6)(A); Hensley v. Chesapeake &

O. Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981).                Because we are

without jurisdiction, we deny a certificate of appealability and

dismiss the appeal.      See Browder v. Director, Dep’t of Corr., 434

U.S. 257, 264 (1978).        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented      in   the

materials     before   the   court   and   argument   would    not    aid   the

decisional process.



                                                                     DISMISSED




                                      2